DISSENTING OPINION
Bland, Judge:
I must respectfully dissent from the decision of the majority which reversed that of the board.
*950• The majority thinks that none of the references show that feature of the four claims involved which is expressed in claim 21 by the following language: “by bending the ends to form separate head sections capable of free movement toward and from each other upon contraction and expansion of said shank”, and that so constructing the head sections in the combination set out in the claims amounted to invention.
. The tribunals below concurred in holding the claims unpatentable over appellant’s prior patent in view of Hamburger and the other equivalent disclosures of record.
' Although once standing allowed, the examiner, after the board in a former appeal had held the claims at bar unpatentable for the foregoing reasons, again considered claims 15 and 18 and rejected them upon Plaut in view of Bauer, Hamburger or Place, and stated that it would not require invention in outwardly bowing the leg portions 6 of the fastener in Plaut in the manner shown to be old in Bauer, Hamburger or Place. The examiner referred to Plaut for two purposes: To show the separated head sections feature and also to illustrate how the outwardly bowed leg portions of Plaut might be made the equivalent of that -feature in the appealed claims without involving invention. The board stated that the examiner relied upon Plaut “primarily, to show legs which terminate in closed loops.” The board thought Plaut’s problem was entirely different from that of the appellant and that his disclosure did not fairly suggest the modification of the Hamburger or similar devices “to provide his fastener elements with legs which terminate in closed loops”. The board, therefore, reversed the examiner as to claims 15 and 18.
Now, it will be observed that the board only disagreed with the examiner in his consideration of Plaut in relation to the showing there of “legs which terminate in closed loops”. The board, however, relies upon the other references of record in its affirmance of the examiner’s rejection of the appealed claims.
I feel certain that Hamburger squarely anticipates that feature of the claims relating to- the head sections being capable of free movement toward and from each other. If there is any ground for concluding that there is some slight difference between the Hamburger device and that of appellant in this respect it would then seem certain that it would not require invention to modify the Hamburger device. An examination of the drawing of the male member of the Hamburger fastening device discloses that it has the resilient diamond-shaped shank, composed of a strip- of metal, bent in the intermediate portions which form the resilient shank, and that the metal is so bent as to form head sections which are separated and, at least in some degree, are capable of free movement toward and *951from each other upon contraction and expansion of said shank. It must be remembered that the Hamburger device is for use in textiles, the flexibility of which textile would permit some flexing of the legs and head portions.
Since claims 15 and 18 had been allowed and since the instant appeal does not involve these claims, the Solicitor for the Patent Office stated that the patent to Plaut was not before this court. If this court’s holdings in In re Tucker and Reeves, 19 C. C. P. A. (Patents) 810, 54 F. (2d) 815, and In re Wagenhorst, 20 C. C. P. A. (Patents) 991, 64 F. (2d) 78 are strictly applied here, it might be proper to hold that this court, in considering the action of the board in affirming the rejection of the appealed claims, should not consider the Plaut reference. Therefore, any reference to the same hereinafter is not made with a view of suggesting that Plaut may be resorted to by us as a reference which may be given the same consideration as the other references, but is for the purpose of illustrating that if this court is to be helpful to the Patent Office under the particular jurisdiction which, for reasons which seemed compelling, we outlined for ourselves, we should not split hairs when we consider proper record references and should not, by a divided court, reverse the board and cause claims to be allowed in the face of facts, to which we cannot close our eyes, which show them to be invalid.
An examination of the Plaut patent would seem to settle beyond controversy that the feature in the appealed claims relied upon by the majority to' lend patentability was old in the art of fasteners. Plaut has two separate head, sections capable of free movement toward and from each other upon the contraction and expansion of the shank and Plaut SO' describes them in his application. He states:
* * * The fastening part will tiras be kept in place with sufficient certainty to prevent the button from coming detached by accident. It can, however, be detached when desired by manipulating the disks T so as to compress the shaft 6; the fastening part can then be withdraw [n] as will easily be understood.
The board states, in reversing the examiner who* relied upon certain features of the Plaut patent as to claims 15 and 18, not here involved, that:
Inasmuch as Plaut’s problem was entirely different from that of the appellant, we are of the opinion that his disclosure does not fairly suggest the modification of the Hamburger or similar devices to provide his fastener elements with legs which terminate in closed loops.
The difference in the problem between Plaut and the applicant was not said to exist in relation to the feature of the claims relied upon by the majority.
It is my view that if the Patent Office includes the four appealed claims here involved in the patent which it will issue (and I do not *952say whether or not it is compelled to- d'o so), it will thereby assert prima facie validity to¡ claims which everyone concerned in the situation must know, in view of the foregoing, are wholly invalid (if their validity depends upon the matter relied upon by the majority). In view of all the foregoing considerations, the point which I chiefly wish to stress is: Why is it thought necessary to reverse, by a divided court, the decision of the board on such questionable grounds.
The decision of the Board of Appeals should be affirmed.